Law Offices of Stradley, Ronon, Stevens & Young, LLP 1250 Connecticut Ave., NW Washington, D.C. 20036 (202) 822-9611 1933 Act Rule 497(j) 1933 Act File No. 002-73024 1940 Act File No. 811-03213 Direct Dial: (202) 419-8417 May 1, 2009 FILED VIA EDGAR Filing Desk U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Nationwide Variable Insurance Trust (the Registrant) SEC File Nos. 002-73024 and 811-03213 Rule 497(j) filing Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, this letter serves as certification that the form of the Prospectuses for each of the following funds: FEDERATED NVIT HIGH INCOME BOND FUND GARTMORE NVIT DEVELOPING MARKETS FUND GARTMORE NVIT EMERGING MARKETS FUND GARTMORE NVIT GLOBAL UTILITIES FUND GARTMORE NVIT INTERNATIONAL EQUITY FUND GARTMORE NVIT WORLDWIDE LEADERS FUND NEUBERGER BERMAN NVIT SOCIALLY RESPONSIBLE FUND NEUBERGER BERMAN NVIT MULTI CAP OPPORTUNITIES FUND NVIT CARDINAL AGGRESSIVE FUND NVIT CARDINAL BALANCED FUND NVIT CARDINAL CAPITAL APPRECIATION FUND NVIT CARDINAL CONSERVATIVE FUND NVIT CARDINAL MODERATE FUND NVIT CARDINAL MODERATELY AGGRESSIVE FUND NVIT CARDINAL MODERATELY CONSERVATIVE FUND NVIT CORE BOND FUND NVIT CORE PLUS BOND FUND NVIT ENHANCED INCOME FUND NVIT GLOBAL FINANCIAL SERVICES FUND NVIT HEALTH SCIENCES FUND NVIT GOVERNMENT BOND FUND NVIT GROWTH FUND NVIT INTERNATIONAL INDEX FUND NVIT INVESTOR DESTINATIONS CONSERVATIVE FUND NVIT INVESTOR DESTINATIONS MODERATE FUND NVIT INVESTOR DESTINATIONS MODERATELY AGGRESSIVE FUND NVIT INVESTOR DESTINATIONS MODERATELY CONSERVATIVE FUND NVIT MID CAP INDEX FUND NVIT MONEY MARKET FUND NVIT MONEY MARKET FUND II NVIT MULTI-MANAGER INTERNATIONAL GROWTH FUND NVIT MULTI-MANAGER INTERNATIONAL VALUE FUND NVIT MULTI-MANAGER LARGE CAP GROWTH FUND NVIT MULTI-MANAGER LARGE CAP VALUE FUND NVIT MULTI-MANAGER MID CAP GROWTH FUND NVIT MULTI-MANAGER MID CAP VALUE FUND NVIT MULTI-MANAGER SMALL CAP GROWTH FUND NVIT MULTI-MANAGER SMALL CAP VALUE FUND NVIT MULTI-MANAGER SMALL COMPANY FUND NVIT MULTI SECTOR BOND FUND NVIT NATIONWIDE FUND NVIT NATIONWIDE LEADERS FUND NVIT S&P NVIT SMALL CAP INDEX FUND NVIT SHORT TERM BOND FUND NVIT TECHNOLOGY AND COMMUNICATIONS FUND NVIT U.S. GROWTH LEADERS FUND VAN KAMPEN NVIT COMSTOCK VALUE FUND that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 128/129 to the Registration Statement of the Nationwide Variable Insurance Trust that has been filed electronically on April 24, 2009. Also, the Statements of Additional Information relating to the above-referenced funds, in addition to the following funds: ALLIANCEBERNSTEIN NVIT GLOBAL FIXED INCOME FUND AMERICAN CENTURY NVIT MULTI CAP VALUE FUND NVIT BOND INDEX FUND NVIT INVESTOR DESTINATIONS AGGRESSIVE FUND NVIT INVESTOR DESTINATIONS BALANCED FUND NVIT INVESTOR DESTINATIONS CAPITAL APPRECIATION FUND VAN KAMPEN NVIT REAL ESTATE FUND OPPENHEIMER NVIT LARGE CAP GROWTH FUND TEMPLETON NVIT INTERNATIONAL VALUE FUND that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment Nos. 128/129 to the Registration Statement of the Nationwide Variable Insurance Trust that have been filed electronically on April 24, 2009. Post-Effective Amendment Nos. 128/129 became effective with the Securities and Exchange Commission on April 30, 2009. If you have any questions with the respect to the filing, please do not hesitate to telephone the undersigned at (202) 419-8417. Very truly yours, /s/ Prufesh R. Modhera Prufesh R. Modhera
